Citation Nr: 1441455	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome. 

3.  Entitlement to an initial rating in excess of 20 percent for cervical spondylosis.  

4.  Entitlement to an initial compensable rating for occipital headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to December 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's notice of disagreement (NOD), received by VA in March 2010, also initiated appeals with respect to the March 2009 rating decision's assignment of initial disability evaluations for temporomandibular joint dysfunction (TMJ) and gastroesophageal reflux disease (GERD).  These claims were addressed in the December 2011 statement of the case (SOC), but the Veteran's February 2012 substantive appeal was specifically limited to the issues listed on the first page of this decision.  Thus, the Veteran did not file a substantive appeal perfecting the claims for increased initial ratings for TMJ and GERD.  These claims have not been certified to the Board and the Veteran has not indicated that he wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claims for entitlement to increased initial ratings for TMJ and GERD are not currently before the Board.  

The Veteran was awarded service connection for right upper extremity radiculopathy in a December 2011 rating decision with an initial 10 percent evaluation assigned effective March 1, 2011.  He initiated appeals with respect to the disability evaluation and effective date assigned the disability in February and April 2012 NODs, and a SOC was issued in November 2013.  However, the record before the Board does not indicate that the Veteran filed a substantive appeal in response to the November 2013 SOC and the appeals regarding the initial disability evaluation and effective date for right upper extremity radiculopathy have not been perfected and are not before the Board. 

The issue of entitlement to an initial compensable rating for occipital headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome most nearly approximates flexion limited to 85 degrees or better and full extension without instability or frequent episodes of locking and effusion into the joint. 

2.  The Veteran's left knee patellofemoral syndrome most nearly approximates flexion limited to 90 degrees or better and full extension without instability or frequent episodes of locking and effusion into the joint. 

3.  The Veteran's cervical spondylosis most nearly approximates manifests pain and limitation of motion without ankylosis, incapacitating episodes requiring bed rest prescribed by a physician, or neurological impairment affecting an area other than the right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5262 (2013).

2.  The criteria for an initial rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5262.
3.  The criteria for an initial rating in excess of 20 percent for cervical spondylosis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Bilateral Knee Disabilities

Service connection for patellofemoral syndrome of the right and left knees was awarded in the March 2009 rating decision on appeal.  An initial noncompensable evaluation was assigned for each knee effective January 1, 2009.  In a December 2011 SOC, increased 10 percent evaluations were granted for each of the Veteran's knee conditions, also effective January 1, 2009.  The Veteran contends that increased ratings are warranted for his patellofemoral syndrome as the disabilities are productive of pain, limited motion, and affect his ability to walk up and down stairs and run.

The Veteran's knee disabilities are currently assigned separate 10 percent evaluations for painful limited motion.  Although the most recent rating code sheet dated in December 2011 indicates that the knee disabilities are rated under Diagnostic Code 5260 (pertaining to limitation of flexion of the leg) review of the analysis in the December 2011 SOC clearly indicates that the Veteran's current 10 percent evaluations were assigned under the criteria used to rate degenerative arthritis.  Under Diagnostic Code 5003, a rating of 10 percent is for application for each major joint or group of minor joints affected by arthritis manifesting noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  X-rays of the bilateral knees performed in May and August 2008 demonstrate arthritis in each knee; however, a 20 percent evaluation is not warranted under the criteria for rating arthritis as the Veteran's service-connected knee disabilities clearly involve only one major joint each.  

The Board must now determine whether the Veteran manifests limitation of motion of the knees that most nearly approximates a higher initial rating under the criteria pertaining to flexion and extension of the knee.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 0 percent evaluation for flexion limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a noncompensable evaluation when it is limited to 5 degrees; a 10 percent evaluation when it is limited to 10 degrees; and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
Range of motion of the Veteran's knees was most restricted at a March 2011 VA examination.  At that time, the right knee manifested flexion limited to 85 degrees and full extension to 0 degrees.  The left knee manifested similar findings; flexion was limited to 90 degrees and extension was full to 0 degrees.  There was objective evidence of pain during range of motion testing, but no additional loss of motion of either knee with repetitive testing.  

VA must apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  With consideration of the DeLuca factors, it is clear that the Veteran's knees have manifested flexion that is limited, at most, to 85 degrees on the right and 90 degrees on the left.  The Veteran complained of some pain while moving his knees, but there was no additional limitations following repetitive testing.  Although the VA examiner did not specify the precise point at which the Veteran began to experience pain during testing, an increased 20 percent evaluation is not warranted under Diagnostic Codes 5260 and 5261 unless flexion is limited to 30 degrees or extension is limited to 15 degrees.  As the Veteran did not lose any additional function following repetitive testing, has never demonstrated loss of motion greater than that recorded at the March 2011 VA examination, and has not reported undergoing any treatment for his knee disabilities at any time since his separation from service, it is a clear and reasonable inference that even with consideration of functional factors, the Veteran's bilateral knee disabilities do not demonstrate limitation of motion that most nearly approximates the severity contemplated by higher evaluations under Diagnostic Codes 5260 and 5261-which would require a more than a 50 percent additional loss of motion of the knees. 

Furthermore, the Court of Appeals for Veterans Claims (Court) has held that while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  In this case, the Veteran did not manifest any additional loss of knee motion during repetitive testing at March 2011 VA examination, despite complaints of pain during range of motion testing.  The reported ranges of motion in the right and left knee are contemplated by noncompensable evaluations under Diagnostic Code 5260 and 5261 and increased or separate ratings based on limitation of motion are not possible for either knee disability.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The Veteran is already in receipt of 10 percent ratings for arthritis; however, the record does not establish the presence of instability of either knee.  The only lay complaint of instability in the record dates from the March 2011 VA examination, but physical examination of both knees showed they were stable.  The Veteran denied experiencing instability during earlier May 2008 and August 2008 examinations.  Although the Veteran is competent to report that his knee gives way, the Board finds that the objective medical findings, demonstrating consistently stable knee joints, are more persuasive regarding the manifestations of the service-connected knee disabilities.  Therefore, increased or separate ratings are not warranted for either knee disability under Diagnostic Code 5257 based on recurrent subluxation or lateral instability.  

A 20 percent rating is also possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this case, the record is negative for objective evidence of dislocated semilunar cartilage, effusion, or frequent locking.  During the March 2011 VA examination, the Veteran reported experiencing some episodes of knee locking, but his knee conditions have never manifested locking upon physical examination and there are no other instances of complaints related to locking in the record.  In fact, the Veteran's correspondence to VA regarding his knee symptoms only reports symptoms of constant knee pain and decreased mobility.  The Veteran's current separate 10 percent ratings were assigned specifically in response to his complaints of knee pain and noncompensable loss of motion.  Additionally, the record does not contain any evidence of joint effusions.  An increased ratings is therefore not appropriate under Diagnostic Code 5258.  The Board also finds that Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are not for application in this case as the Veteran's bilateral knee disabilities have not manifested any of the symptoms associated with these diagnostic codes.  

Thus, the Veteran's service-connected bilateral patellofemoral knee syndrome is properly rated with a separate 10 percent evaluation for each knee.  The Board has considered whether there is any schedular basis for granting higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Cervical Spine Disability

Service connection for cervical spondylosis was awarded in the March 2009 rating decision on appeal.  An initial 20 percent evaluation was assigned effective January 1, 2009.  The Veteran contends that an increased rating is warranted as he experiences daily neck pain that decreases his mobility due to permanently dislocated vertebrae in his neck.

The Veteran's cervical spine disability is currently rated as 20 percent disabling under Diagnostic Code 5239, pertaining to spondylolisthesis or segmental instability, and the general rating formula for disease and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  The general rating formula provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Board finds that the Veteran's service-connected cervical spine disability does not most nearly approximate the criteria associated with a rating in excess of 20 percent under the general rating formula.  There is no medical or lay evidence of ankylosis during the claims period, and VA examinations performed in September 2008 and March 2011 establish that the Veteran has retained useful motion of his cervical spine.  Range of motion of the cervical spine was most restricted at the March 2011 VA examination when it measured to 20 degrees of flexion with a combined range of motion to 110 degrees.  Additionally, both the September 2008 and March 2011 VA examiners found that the cervical spine was not ankylosed.  Although the Veteran's range of motion was restricted at both VA examinations, it is clear that he has retained some motion of his cervical spine.  

As discussed above, VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, but the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There are no objective findings of ankylosis at any time during the claims period.  The Veteran has not reported that his cervical spine is fixed in any single position; in a February 2012 statement he wrote that he experienced decreased neck mobility, but has not made any complaints consistent with a finding of ankylosis.  Additionally, the September 2008 and March 2011 VA examiners specifically found that the Veteran did not have cervical ankylosis.  An increased 30 percent rating is possible for forward flexion limited to 15 degrees or less, but the Veteran's cervical spine manifested flexion to 20 degrees during the March 2011 VA examination when it was at its most restricted.  There was no additional loss of function following repetitive testing and the Board cannot conclude that the Veteran's disability most nearly approximates flexion limited to 15 degrees or ankylosis.  The Board finds that the competent evidence of record establishes that the Veteran's cervical spine does not most nearly approximate the criteria associated with a rating in excess of 20 percent under the general rating formula.  

At the most recent VA examination in March 2011, the Veteran was diagnosed with cervical spondylosis and degenerative disc disease.  Degenerative disc disease is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran's service-connected disability therefore contemplates involvement of the intervertebral discs and the criteria included in the formula for rating IVDS are for application.  

Under Diagnostic Code 5243, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The evidence does not establish, and the Veteran does not allege, that his cervical spine disability results in incapacitating episodes requiring bed rest prescribed by a physician.  The Veteran specifically denied experiencing incapacitating episodes or flare-ups of cervical spine symptoms at the September 2008 and March 2011 VA examinations.  There is also no indication that the Veteran has undergone any treatment for his cervical spine disability, to include VA or private physician-prescribed bed rest.  As there is no lay or medical evidence of incapacitating episodes, the Board cannot conclude that the Veteran's disability most nearly approximates the criteria associated with an increased 40 percent evaluation under Diagnostic Code 5243.  

The Board has also considered whether a separate disability rating is warranted for neurological impairment associated with the service-connected cervical spine disability.  The Veteran is currently service-connected for radiculopathy of the right upper extremity, and as discussed in the Introduction of this decision, the propriety of the initial rating assignment is not currently before the Board.  With respect to any other neurological impairment, the general rating formula for rating diseases and injuries of the spine provides for a separate rating for any objective neurological abnormalities associated with a service-connected spine condition.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

In this case, there is no competent evidence of neurological impairment stemming from the Veteran's cervical disability other than the already service-connected right upper extremity radiculopathy.  During the September 2008 and March 2011 VA examinations, the Veteran's left upper extremity motor, sensory, and reflex functioning were completely normal.  Statements to VA dated throughout the claims period contain general statements describing radiating arm pain and loss of sensation in the hands, but there is no medical evidence or specific lay evidence of neurological impairment other than that already contemplated by a separate rating.  The Board therefore finds that a separate rating is not warranted for any neurological manifestations of the service-connected disability. 

The Board has considered whether there is any other schedular basis for granting a higher rating for the Veteran's cervical spine disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's knee and cervical spine conditions are productive of joint pain and limited motion.  These manifestations are contemplated in the rating criteria.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Therefore, referral for consideration of an extraschedular rating is not warranted as the rating criteria are adequate to evaluate the disabilities on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits and has continued to work full time throughout the claims period.  The medical evidence establishes that the Veteran has not missed more than one week of work in the last 12 months due to his disabilities, and the Veteran specified that the missed days were for the purpose of attending  doctor's appointments.  There is also no medical or lay evidence that the Veteran is unable to perform his work duties due to the service-connected knee and cervical spine conditions.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected knee and cervical spine disabilities.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran initiated appeals regarding the initial disability ratings  assigned following awards of service connection.  The claims for service connection for the disability on appeal are now substantiated and the filing of a NOD as to the March 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial disability ratings assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a SOC if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The December 2011 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran consisting of service treatment records.  The Veteran has not reported undergoing any post-service treatment for the disabilities on appeal, to include VA and/or private treatment.  

Additionally, the Veteran was provided VA examinations in August 2008, September 2008, and March 2011 in response to his claims.  In an August 2014 brief, the Veteran's representative argued that the VA examinations were not adequate as the examiners did not identify the precise point at which the Veteran experienced pain during range of motion testing.  With respect to the Veteran's bilateral knees, the August 2008 VA examiner found that there was no pain or other symptoms during range of motion testing.  The knees (and cervical spine), however, did manifest objective evidence of pain during range of motion testing at the March 2011 VA examinations.  Although the VA examiner did not state at what point the Veteran began to experience pain during testing, there was no additional loss of function due to the pain upon repetitive testing of all the joints.  The Court has clearly held that pain alone, without affecting some aspect of the normal working movement of the body, does not itself constitute functional loss.  See Mitchell, Johnston, supra.  In this case, while there were objective indications of pain during range of motion testing, based on all the examiner's findings in the examination reports (including the lack of functional loss following repetitive testing ,the extent to which the Veteran was able to flex and extend his joints, as well as other factors already discussed in the analysis portion of this decision) the Board finds that it is reasonable to conclude the examinations are adequate for rating purposes and provide an accurate objective measurement of the Veteran's functional loss due to his service-connected disabilities.  Remanding the claims for additional examinations would serve no useful purpose and only result in a further delay of the appeal.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome is denied. 

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome is denied. 

Entitlement to an initial rating in excess of 20 percent for cervical spondylosis is denied.  


REMAND

With respect to the remaining issue on appeal, entitlement to an initial compensable rating for occipital headaches, the claim must be remanded for an additional VA examination.  The Veteran's most recent March 2011 VA examination is inadequate as it does not provide sufficient information to allow the Board to rate the Veteran's service-connected headaches.  Specifically, the examination report does not indicate whether the Veteran experiences prostrating attacks of headaches and if so, how often they occur.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  The Board therefore finds that a remand is necessary under VA's duty to assist the Veteran in developing evidence to substantiate the claim. 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the service-connected occipital headaches.  The Veteran's claims file must be made available to the examiner prior to the examination.
After examining the Veteran and reviewing the claims file, the examiner shoulder determine:

a)  Whether the Veteran experiences prostrating headache attacks; and, 

b)  If so, whether the headaches occur on average once every two months, once a month, or most nearly approximate very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 

A full rationale (i.e. explanation) must be provided for all medical opinions.

2.  Readjudicate the claim for entitlement to an initial compensable rating for occipital headaches.  If the complete benefit sought on appeal is not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


